EXHIBIT 16.1 June 5, 2007 Office of the Chief Accountant, Division of Corporation Finance 100 F Street NE Washington, DC 20549-7561 Re: Anadigics, Inc. Commission File Number: 0-25662 Dear Sirs: We have read Item 4.01 of the Form 8-K dated June 4, 2007 of Anadigics, Inc. and are in agreement with the statements in the last sentence of paragraph one and the statements contained in paragraphs two, three and four therein.We have no basis to agree or disagree with the other statements made therein. /s/ J.H.Cohn LLP
